Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2022

                                      No. 04-21-00567-CR

                                     Tina Sharlene PRICE,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7814
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        The trial court’s certification in this appeal states “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains the transcript of an
oral plea bargain made in open court and on the record, and the punishment assessed did not
exceed the punishment recommended by the prosecutor and agreed to by the defendant; Rule
25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2).
        This court must dismiss this appeal “if a certification that the defendant has a right of
appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        We ORDER Appellant to cause an amended trial court certification to be filed in this
court within THIRTY days of the date of this order showing Appellant has the right of appeal.
See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). If no
amended trial court certification is filed as ordered, this appeal will be dismissed. See TEX. R.
APP. P. 25.2(d).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court